Name: 2007/90/EC: Commission Decision of 12 February 2007 amending Decision 2005/513/EC on the harmonised use of radio spectrum in the 5 GHz frequency band for the implementation of Wireless Access Systems including Radio Local Area Networks (WAS/RLANs) (notified under document number C(2007) 269) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations
 Date Published: 2007-02-13; 2008-12-05

 13.2.2007 EN Official Journal of the European Union L 41/10 COMMISSION DECISION of 12 February 2007 amending Decision 2005/513/EC on the harmonised use of radio spectrum in the 5 GHz frequency band for the implementation of Wireless Access Systems including Radio Local Area Networks (WAS/RLANs) (notified under document number C(2007) 269) (Text with EEA relevance) (2007/90/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(3) thereof, Whereas: (1) Following the adoption of Commission Decision 2005/513/EC of 11 July 2005 on the harmonised use of radio spectrum in the 5 GHz frequency band for the implementation of Wireless Access Systems including Radio Local Area Networks (WAS/RLANs) (2), further investigations of the technical parameters defined in this Decision revealed that the maximum mean e.i.r.p. density limits in the bands 5 150-5 250 MHz and 5 250-5 350 MHz can be expressed in a similar way, thus substantially facilitating equipment testing, as opposed to the specifications in the Decision of 11 July 2005. The new formulation of the technical parameters would therefore ease the take-up of these systems in the EU. (2) Both ETSI and the CEPT have confirmed that the amendment to these technical parameters does not change the protection vis-Ã -vis the other services sharing the spectrum with WAS/RLANs and keeps in particular the aggregate interference from RLANs operating in the frequency band 5 150-5 350 MHz to a level sufficiently low so that interference to satellite communications would be avoided. (3) The Harmonised Standard for RLAN equipment using the 5 GHz bands which has been adopted by the European Telecommunications Standards Institute (ETSI) under number EN 301 893 takes account of this simplification of technical parameters. (4) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 Article 4(1) of Decision 2005/513/EC is replaced by the following: Article 4 1. In the frequency band 5 150-5 350 MHz, WAS/RLANs shall be restricted to indoor use with a maximum mean e.i.r.p. of 200 mW. Furthermore, in the 5 150-5 350 MHz band the maximum mean e.i.r.p. density shall be limited to 10 mW/MHz in any 1 MHz band. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 February 2007. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) OJ L 187, 19.7.2005, p. 22.